Appeal unanimously dismissed, without costs. Memorandum: An appeal from a nonfinal intermediate order in a CPLR article 78 proceeding does not lie as a matter of right (CPLR 5701 [b] [1]). Such an appeal is authorized only upon permission of the Judge who made the order or from a Justice of the Appellate Division (CPLR 5701 [c]). Since no permission to appeal has been sought or granted, this appeal must be dismissed (Matter of Steele v City of Buffalo Dept. of Community Dev., 86 AD2d 754; Matter of Wallace v Wyandanch Union Free School Dist., 58 AD2d 813; Grasole v Simins, 48 AD2d 795; Hawley v Town of Aurora, 41 AD2d 588). Were we to reach the merits, however, we would affirm for reasons stated in the decision at Special Term (Hayes, J.) (see also, Traver v City of Poughkeepsie, 108 AD2d 18). (Appeal from judgment of Supreme Court, Onondaga County, Hayes, J. — art 78.) Present — Dillon, P. J., Callahan, Doerr, Boomer and Schnepp, JJ.